Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       Examiner’s Amendment
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in a telephone interview with Attorney  Michael Aristo Leonard II Attorney for Applicant Registration No. 60,180 on 11/16/2021.
A.	Amend the claims as the following:
 1.	(Currently Amended)  A computer-implemented method, comprising:
launching a user session process in a user session;
launching a first client session robotic process automation (RPA) robot in a first client session;
launching a second client session RPA robot in the first client session or a second client session;
executing a workflow of the first client session RPA robot in the first client session, by the first client session RPA robot;
executing a workflow of the second client session RPA robot in the first client session or the second client session, by the second client session RPA robot;

making results of the execution of the workflow of the second client session RPA robot available to the user session process, by the second client session RPA robot; and
interacting with an application in the user session using the results of the execution of the workflow of the first client session RPA robot, by the user session process, wherein
the user session process performs other tasks while waiting for the first client session RPA robot to complete the execution of the workflow of the first client session RPA robot.

2.	(Original)  The computer-implemented method of claim 1, wherein 
the interaction with the application in the user session comprises entering information into a form, and
the results of the execution of the RPA workflow comprise data used by the user session process to enter the information into the form.

3.	(Original)  The computer-implemented method of claim 1, wherein the user session process comprises an RPA robot.

4.	(Original)  The computer-implemented method of claim 1, wherein the first client session RPA robot is visible in a window associated with the first client session.

5.	(Original)  The computer-implemented method of claim 1, wherein the first client session RPA robot is not visible.

6.	(Original)  The computer-implemented method of claim 1, wherein the user session process waits for the first client session RPA robot to complete the execution of the workflow of the first client session RPA robot.

7.	(Cancelled)

8.	(Cancelled)

9.	(Original)  The computer-implemented method of claim 1, wherein the first client session and the first client session RPA robot are launched by the user session process.
10.	(Original)  The computer-implemented method of claim 1, further comprising:
automatically closing the first client session RPA robot and the first client session after the first client session RPA robot completes execution of the workflow of the first client session RPA robot.

11.	(Original)  The computer-implemented method of claim 1, wherein the user session process comprises an RPA robot and the user session RPA robot and the first client session RPA robot collectively complete execution of a larger workflow that includes the workflow of the first client session RPA robot.

12.	(Currently Amended)  A computer-implemented method, comprising:

executing the workflow of the client session RPA robot in a client session, by the client session RPA robot;
making results of the execution of the workflow of the client session RPA robot available to a user session RPA robot, by the client session RPA robot;
receiving the results of the execution of the workflow of the client session RPA robot, by the user session RPA robot; and
interacting with an application on a computing system using the results of the execution of the workflow of the client session RPA robot, by the user session RPA robot, wherein
the user session RPA robot performs other tasks while waiting for the client session RPA robot to complete the execution of the workflow of the client session RPA robot.

13.	(Original)  The computer-implemented method of claim 12, wherein 
the interaction with the application on the computing system comprises entering information into a form, and
the results of the execution of the RPA workflow comprise data used by the user session RPA robot to enter the information into the form.

14.	(Original)  The computer-implemented method of claim 12, wherein the user session RPA robot waits for the client session RPA robot to complete the execution of the workflow of the client session RPA robot.

15.	(Cancelled)  The computer-implemented method of claim 12, wherein the user session RPA robot performs other tasks while waiting for the client session RPA robot to complete the execution of the workflow of the client session RPA robot.

16.	(Cancelled)

17.	(Original)  The computer-implemented method of claim 12, wherein the user session RPA robot and the client session RPA robot collectively complete execution of a larger workflow that includes the workflow of the client session RPA robot.
18.	(Currently Amended)  A computer-implemented method, comprising:
commanding a client session robotic process automation (RPA) robot to execute a workflow of the client session RPA robot via Inter-Process Communication (IPC), by a user session RPA robot;
executing the workflow of the client session RPA robot in a client session, by the client session RPA robot;
making results of the execution of the workflow of the client session RPA robot available to the user session RPA robot, by the client session RPA robot;
receiving the results of the execution of the workflow of the client session RPA robot, by the user session RPA robot; and
interacting with an application on a computing system using the results of the execution of the workflow of the client session RPA robot, by the user session RPA robot, wherein
, wherein
the user session RPA robot performs other tasks while waiting for the client session RPA robot to complete the execution of the workflow of the client session RPA robot.

19.	(Cancelled)

20.	(Original)  The computer-implemented method of claim 18, wherein
the interaction with the application in the user session comprises entering information into a form, and
the results of the execution of the RPA workflow comprise data used by the user session RPA robot to enter the information into the form.


B.	The following is an examiner’s statement of reasons for allowance:
As to claims 1, 12, 18, the prior art taught  by  Krishnan (US 20190138600 A1) in view of Anand (US 20200348964 Al) do not teach on render obvious the limitations recited in claims 1, 12, 18 when taken in the context of the claims as a whole launching a first client session robotic process automation (RPA) robot in a first client session; launching a second client session RPA robot in the first client session or a second client session; executing a workflow of the first client session RPA robot in the first client session, by the first client session RPA robot; executing a workflow of the second client session RPA robot in the first client session or the 

C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                   
                                                    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Chow, Dennis can be reached on ( 571) 272-7767   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

/LECHI TRUONG/            Primary Examiner, Art Unit 2194